Collins, J.
The only question presented upon this appeal is the sufficiency of the complaint as against a general demurrer. It states facts sufficient to constitute a cause of action.
1. The thoroughly-settled principles stated in the paragraphs numbered 2, 3, and 6 of the opinion of this court in Geib v. Reynolds, 35 Minn. 331, (28 N. W. Rep. 923,) all of which are very nearly elementary, are applicable and decisive here.
2. The bearing of the statutes of Dakota territory upon the rights of these parties cannot be considered at this stage of the litigation, as they are not pleaded, and, of course, not proved, upon the trial of an issue of law only.
Order affirmed.